Election/Restrictions
The reply filed on 12/13/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the response fails to elect a species of Group B and Group C as required in the Restriction Requirement mailed on 10/29/21. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Applicant's election with traverse of Group A Species 45 (Fig. 41) in the reply filed on 12/13/21 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive and that they do not require a different field of search.  
Applicant argues that the species disclosed are not mutually exclusive because they are capable for being used with each other. pp.8-10.
As noted in the MPEP, “[s]pecies always refer to the different embodiments of the invention.” The requirement for restriction is proper when the species are mutually exclusive. Figures 12A-12R are “alternate configurations of foam structures.” Instant Spec. at [0209]. 
The different foam structures have different geometrical shapes. The different geometrical shapes are mutually exclusive because each shape cannot happen simultaneously. In other words, the cube (12C) cannot be a sphere (12A) simultaneously and vice-versa. The fact 
The argument regarding 12A and 41 is persuasive as those species are both spheres therefore the examiner will examine Fig. 12a and 41.
Applicant traversal with respect to Species 4- 6 (Figures 4-6) where applicant states they are the same embodiment is persuasive and  Species 4-6 will hereby be considered as Species 4 (Fig. 4-6). 
Applicant further argues that the field of search of the species is the same and therefore improper restriction requirements. p.11. 
The burden imposed on the examiner is exemplified by different classes/subclasses as well as “employing different search queries, a different field of search is shown, even though the two are classified together.” MPEP 808.02 (bolded for emphasis).
As noted above the species are different geometrical shapes, this requires employing different search queries since each shape is named differently. For instance, the same class could be searched, but a different geometrical shape needs to be further defined within each class. 
Additionally, the search strategy utilized in the different cases is not dispositive in another application.
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771